Citation Nr: 0513651	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  The veteran's report of separation at discharge 
reflects that the veteran was awarded the Purple Heart and 
Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that service connection for PTSD was granted 
by the RO, and a 30 percent evaluation was assigned, in an 
August 2002 rating decision.  Subsequently, the RO granted an 
increased rating to 50 percent in a December 2003 rating 
decision.  As this increased rating does not constitute a 
full grant of all benefits possible for the veteran's PTSD, 
and as the veteran has not withdrawn his claim, the issue 
concerning entitlement to an increased rating for PTSD is 
still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, the U.S. States Court of Appeals for Veterans 
Claims (Court) has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, the RO 
granted entitlement to service connection for PTSD in the 
August 2002 rating decision, assigning a 30 percent 
evaluation.  The veteran appealed the rating assigned.  
Hence, the Board will consider the proper evaluation to be 
assigned for the veteran's service connected PTSD from the 
time period beginning with the grant of original service 
connection, pursuant to the Court's holding in Fenderson.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the medical evidence reflects some confusion as to the extent 
of disability the veteran manifests due to his PTSD, alone.

The VA examination on which service connection was based, 
dated in April 2002, shows a global assessment of functioning 
(GAF) score of 35.  The examination was informed by clinical 
testing, interview of the veteran, and review of some medical 
records and information, although it is not stated that the 
examiner had the entire claims file for review.  The examiner 
diagnosed cognitive disorder not otherwise specified rule out 
dementia due to cardiovascular accident and PTSD, chronic, 
rule out alcohol abuse.  In pertinent part, the examiner 
stated:

[The veteran] presents with an involved 
picture of significant deficits from a 
stroke last year and more long-standing 
difficulties arising from trauma-related 
combat experiences.  His pattern of 
alcohol use is a matter of concern, 
though a concrete substance abuse 
diagnosis is still not possible.  His 
impaired communication abilities and 
cognitive deficits related to his 
cardiovascular accident have had a 
significant impact upon him - rending him 
unable to work.  He appears to have 
become more isolated than previously, 
refusing to do things like have a meal 
with his brother.

[The veteran's] PTSD symptoms do not 
appear ever to have adversely affected 
his ability to perform out day-to-day 
work activities, with regard to being 
able to concentrate on tasks and carry 
them out in accordance with production 
standards.  However his ability to relate 
to others was impaired.  He did not like 
being around people, was passively 
resistant with supervisors, and could be 
explosive.  Despite these difficulties he 
was able to remain his job for 30 years 
and to be involved in two marriages and 
his relationship, each for 10 years.

In contrast, a statement proffered by the veteran's treating 
VA psychologist, Ann M. Wagner, Ph.D., L.P., dated in March 
2003, measures his GAF at entrance at 55, and his current GAF 
at 52.  However, she notes:

[The veteran's] current functioning 
appears to be affected by both his PTSD 
and a stroke he had in March 2001.  The 
loss of his job in 2001 (had driven truck 
for ... for 30 years) meant the loss of 
structure and meaningful activity in his 
life, which seems to have exacerbated his 
PTSD.  He struggles with nightmares of 
combat experiences in Vietnam, intrusive 
memories, considerable avoidance symptoms 
(emotional numbing, avoidance of 
potential reminders, emotional detachment 
from others, loss of interest in 
activities), and hypervigilance symptoms 
(disturbed sleep, irritability, and some 
hypervigilance at times).  He remains at 
home most of the time.  He lives with his 
girlfriend, so does have at least one 
close relationship in his life, but 
otherwise he has few "close" friends.  
He has virtually no leisure activities 
except for watching television and going 
to a local bar for a few beers a few 
times per week.  The current war against 
terrorism and news programs distress him, 
but watching television has been his 
primary pastime so the distress is 
difficult to avoid.  His treatment plan 
includes a goal of developing other 
meaningful activities, but so far, he has 
made minimal progress on this goal.  His 
social functioning appears quite 
impaired.  Occupational/industrial 
functioning is also impaired though the 
impairment appears to be related to both 
the PTSD and the residual effects of the 
stroke from 3/01.

The decreased (in GAF) represents 
increased struggles in the past few 
months, possibly related to the current 
war efforts against terrorism/Iraq, which 
appear to be exacerbating [the veteran's] 
PTSD.

VA treatment records dated from September 2001 to April 2003 
show treatment for PTSD, reflecting GAF scores averaging 55.  
The most recent, May 2003, VA examination report for PTSD, 
completed with review of the claims file, reflects a GAF of 
50.  The examiner observed that the veteran lost his job as a 
route deliveryman because of a stroke, and that this has 
confronted him with an absence of any distraction from his 
PTSD symptoms.  The VA examination for general medical, also 
dated in May 2003, reflects the following opinion:

With combination of patient's essential 
hypertension disease and 
hypercholesterolemia, this factor 
(chronic obstruction and stenosis of the 
internal carotid artery on the left) 
plays a significant role in restriction 
of patient's physical activity.  For this 
reason, I suggest that any job duty with 
presumed any physical strength, long 
distance walk, sitting long time in the 
same position will be inappropriate.  I 
also suggested that the patient's history 
of PTSD has to be taken into 
consideration in the decision of his 
ability to provide any job.

Private and VA medical treatment records show the veteran had 
a stroke in March 2001.  A statement proffered by his private 
treating physician, Jennifer Neff, M.D., and received by the 
RO in July 2001, explain that the stroke caused the veteran 
to manifest expressive and receptive aphasia (deficits in 
ability to think and understand) and some memory 
difficulties.  Because of persistent defects, Dr. Neff opined 
the veteran would not be able to return to work, and that he 
may not be able to return to work at all.

The veteran applied and was approved for nonservice connected 
pension benefits from VA, granted in a November 2001 rating 
decision.  Subsequently, he was awarded disability benefits 
from the Social Security Administration (SSA).  In March 
2002, his employer responded to the RO request for 
information concerning the veteran's employment, indicating 
the veteran had last worked in March 2001 and was in receipt 
of long term disability due to illness described as a stroke.

Thus, in the present case, the Board is presented with three 
difficulties in evaluating this veteran.  First, the veteran 
is precluded from certain types of employment because of 
nonservice connected physical limitations, as articulated in 
the May 2003 general medical VA examination.  Yet, it is 
suggested he is unable to perform certain non-physical work 
in settings requiring him to be social due to his service-
connected PTSD.  The RO has not had an opportunity to really 
consider the totality of these limitations in either the 
evaluation assigned his PTSD or his eligibility for TDIU.  
Second, the stroke the veteran sustained in March 2001 
apparently impacted his memory and other cognitive 
facilities.  It is not certain what residuals remain of the 
stroke, and, if any do remain, if they can be distinguished 
from residuals of PTSD.  Finally, as noted above, in the 
Introduction, the Board notes that the veteran appealed the 
evaluation originally assigned his PTSD.

As noted above, the Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
the rating action appealed from was the initial grant of 
service connection for the veteran's PTSD, the RO should 
consider the proper evaluation to be assigned for the 
veteran's service connected PTSD pursuant to the Court's 
holding in Fenderson.  The RO has not yet had the opportunity 
to consider the application of staged evaluations in this 
case.

Accordingly, given the confusion present in the medical 
evidence as to the totality of the veteran's neuro-
psychiatric impairment and its cause, the Board finds it 
would be helpful to fully develop the medical evidence in 
this case and then accord the veteran VA examinations to 
determine the nature and extent etiology of his PTSD-with 
review of the claims file and in consideration of all of the 
medical evidence of record.  See 38 C.F.R. § 3.159(c)(4) 
(2004).

As the issue of entitlement to TDIU is inextricably 
intertwined with a determination on the evaluation assigned 
for the service connected PTSD, this issue must be remanded 
as well.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:


1.  The RO should request that the 
veteran identify VA and non VA health 
care providers who have treated him for 
his PTSD and the residuals of his stroke 
and cardiovascular disabilities, from 
2001 to the present.

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers-that 
are not already of record.  In 
particular, the RO should request any and 
all copies of treatment accorded the 
veteran for the residuals of his stroke 
and cardiovascular disabilities from St. 
Paul Heart Clinic and East Metro Family 
Clinic in St. Paul, Minnesota, and 
Neurosurgical Associates, LTD in 
Minneapolis, Minnesota, and by Jennifer 
Neff, M.D., in St. Paul, Minnesota.  In 
addition, the RO should obtain copies of 
all inpatient and outpatient treatment, 
to include any and all records of 
individual and group therapy, accorded 
him for his service connected PTSD from 
VA Medical Center (MC) in Minneapolis, 
Minnesota.  The RO must document negative 
responses.

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should obtain a copy of the 
determination from SSA in which the 
veteran was found to be disabled, and any 
and all medical evidence relied upon in 
arriving at that decision.

4.  When the above development has been 
completed the RO should make arrangements 
to afford the veteran a VA psychiatric 
examination, by an appropriate 
specialist, to determine the nature and 
extent of his service connected PTSD.  
All indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  The claims folder, including 
all newly obtained evidence, must be sent 
to the examiner(s) for review in 
conjunction with examination of the 
veteran.  The examiner(s) should address 
the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the PTSD.
?	Describe any current symptoms and 
manifestations attributed to the 
PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms of 
neuropsychiatric pathology 
identified.

Concerning any diagnosed neuropsychiatric 
pathology identified that is diagnosed as 
other than PTSD, the examiner is 
requested to provide an opinion as to 
whether or not the symptomatology can be 
medically distinguished from the service-
connected PTSD and, if so, if it is as 
likely as not that any such pathology is 
the result of or has been aggravated by 
the veteran's service-connected PTSD.  If 
the symptomatology cannot be medically 
distinguished from the service-connected 
PTSD, the examiner should so state.

The examiner is further requested to 
provide an opinion as to the veteran's 
employability and, if the veteran is 
found to be unemployable, to determine 
whether that unemployability is 
attributable to his service-connected 
disabilities as opposed to his 
nonservice-connected disabilities.

Concerning the service-connected PTSD, 
the examiner is specifically requested to 
review the previous statement received by 
Dr. Neff in July 2001, the VA examination 
for PTSD conducted in April 2002, and the 
VA examinations for PTSD and general 
medical conducted in May 2003.  The 
examiner is then requested to comment 
upon the relationship between the 
veteran's apparent inability to perform 
physical labor or to sustain his previous 
occupation as a truck driver and his 
social impairment (as alluded to by the 
general VA examiner in May 2003 and the 
VA examiner for PTSD in April 2002).

5.  After receipt of any and all newly 
acquired evidence, the RO should 
readjudicate the appellant's claim 
seeking an initial rating in excess of 50 
percent for his service-connected PTSD, 
to include consideration of staged 
ratings as set forth in the Fenderson, 
supra, and his claim for entitlement to 
TDIU.

6.  If the decisions remain in any way 
adverse to the appellant, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2003).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




